Decree on final accounting unanimously affirmed, with $50 costs to all parties filing briefs payable out of the distributive share of appellant. The substantial differential between the Roumanian internal rate of exchange applicable to estate distributions received from foreign countries and the external rate of exchange establishes that the distributee “would not have the benefit or use or control of the money or other property due him” as required by section 269-a of the Surrogate’s Court Act. With respect to the other circumstances in Roumania affecting the distributee’s interest, in view of the large sum of money involved ($120,767.69), and the distributee’s failure to make a personal appearance to testify in support of his own claim, there is grave doubt additionally, that he will have the benefit, use, or control of the money or property. Cases involving other countries, or smaller sums of money easily convertible into consumption goods at fair value, are not applicable to this situation (e.g., Matter of Reidl, 23 A D 2d 171). The disbursements of the Attorney-General were properly allowed. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.